Case 8:18-cr-00594-SCB-JSS Document 128 Filed 05/10/19 Page 1 of 4 PagelD 477

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

 

 

 

 

 

 

 

 

 

 

 

TAMPA DIVISION
UNITED STATES OF AMERICA, Case No. 8:18-cr-594-T-24JSS
Plaintiff, oO
Government CO Evidentiary
X Trial
V. C) Other
RUDOLPH RANDOLPH MEIGHAN
JORGE RAMON NEWBALL-MAY, and
CALBOT REID-DILBERT
Defendant UO
EXHIBIT LIST
— I dott d eee d Witness Description of Exhibit
1 |s/ofa04 | sf boig | S. MaLarwack | Photo of USCG HC-1305
2A 5/6 foie s/o aie B Dickinson MPA Video — 12/1/18
2B 5) be footy Shloo1 4 b Dickinson MPA Video - 12/1/18
2C o/b hoor9 S/b [20/9 B. Dickinson MPA Video - 12/1/18
2D s/¢ [20/9 s/t ay 9 B. Dickinson MPA Video - 12/1/18
2E 5) bho 5//2014 b. Dickinson MPA Video - 12/1/18
2 5/6/2019 5/6/2619 % Dickinson MPA Video - 12/1/18
26 |S /bfaoi9| 5/6/20/7| B. Dickinson | MPA Video - 12/1/18
2H 5/b/2019 ¢/b Roly ®. Dickiuson MPA Video - 12/1/18
a | 5/pf20lqs/bfare| B.dickinson | MPA Video- 12/1/18

 

 

 

 

 

 

 
Case 8:18-cr-00594-SCB-JSS Document 128 Filed 05/10/19 Page 2 of 4 PagelD 478

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case Number: 8:18-cr-594-T-24JSS Page 2
EXHIBIT LIST - Continuation Sheet
ue I dette d dite d Witness Description of Exhibit
2J sSblyjo </b Pol 91% bickinson MPA Video - 12/1/18
2K s/t Pol sfb2u¢g RB. Dickinson MPA Video - 12/1/18
2L 51 9 sh 619 | B. yicktnson MPA Video — 12/1/18
2M 5/6 01 49 s/b /20/7 d. Dickinson MPA Video — 12/1/18
2N se bool 62019 B Dek inson MPA Video — 12/1/18
20 s/6/avg sb/206) 9) © DxlGuson MPA Video - 12/1/18
oF 5fef20l 15), [201 g| Bs Dickinson maa aaa
20 |5/opone| bfai7| BbcKiasoa | MPSA

— % 6 USCG photo of Crew —

A le} 7[2617| sfrppolf|E Laxginiger 12/1/18
— A. % USCG photo of GFV -

3B 5/7 [aug ofapora [= Lan qiniger 12/1/18
= Ck " USCG photo of GFV -

oe {7 Pog c/n pow E Langine ger 12/1/18
- USCG photo of GFV -

3D of 7 B= />/s0r4 i: Lang niger 12/1/18
a — ~ USCG photo of GFV —

3E cf fog Sf favit E Lang (Rigen DD 1/18
: as USCG photo of GFV -

ae sfrbotg sf 7foul? E Langiniger 2/1/18
3G sf pot" 3/7 LI La Ng ‘alge ~} USCS heat eal
— X USCG photo of GFV -

3H s}y/aor 57 fog E avy int jer D/I/18

 

 

 

 

 

 

 
Case 8:18-cr-00594-SCB-JSS Document 128 Filed 05/10/19 Page 3 of 4 PagelD 479

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case Number: 8:18-cr-594-T-24JSS Page 3
EXHIBIT LIST - Continuation Sheet
ee IMdeguined Adguned Witness Description of Exhibit
a lela hag| sfoboie| E. Lauglatgen | USCoehot otcrv-
3 bel bog sf 7pole |e. haughager | eis
« cfrhue| 5/708 laa tser| Re
2. bfbay afapamle. Lavginiger| “ReoO
sl s[7 alt 5[7e017 E [auginiger Is
«6 lofopaw [5 fn P2004 E. Laugiviger | Rae
6 |5/pfonle/7P249| €. Lawpiniger| Owe
© |sfhonela2At & lauginiger, “ORE
Id
= tihuiy s|7 Pa E Lewaqniger ee
8
 lebon| IP Javtniger| wis
lel 7a | P9E day Tibor ee Is
4G 5) proi¢|s/ 7/2017 = Beagle LEC peli
aH 5/7/0145] 201 9\ = Laug Ia igen UES pepe
ah 5/7/01 (|5/7/20l4 =. Leugitiger Lisi rae ane

 

 

 

 

 

 

 
Case 8:18-cr-00594-SCB-JSS Document 128 Filed 05/10/19 Page 4 of 4 PagelD 480

Case Number: 8:18-cr-594-T-24JSS Page 4

EXHIBIT LIST - Continuation Sheet

 

Exhibit Date Date r ae es
No. Identified | Admitted Witness Description of Exhibit

5A sf 7 [outs sf bug D Fah ey Photo of personal items
5B 5 /2bolg w+ fol 7 p Fo hey Proia of personal tem

Photo of personal items

5c |S [qpo 5/7/2019 F. Fa he V (Randolph Meighan)

Photo of personal items

5D 52 DOG 5/2/20 9 f . Fe hey (Hinnestroza Newbbooll)

 

 

 

 

 

 

 

 

 

 

6 5/7h019 5/ 7Ao14 T Perie | GFV Sketch
7A B[ 7/2014 SS 7PH4 D. Brsp ee IONSCAN Results

- IONSCAN Results
7B

(Redacted)

7C 5 7/9 sf 7por4 Nh. Broo Ks IONSCAN Log
8 S| $019 5/ S foo1 a mo Mon te S Caribbean Chart
9 lalgfae Ig R019] S. Kou Caribbean Map

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
